LANE, J.
to the jury. If the boat was liable for debts, and about to be attached, the plaintiff had a right to relieve her from the lien, and look to her owners for pay. Such payment is not a mere voluntary one, but such as a person interested in discharging a lien from a boat may make and charge the owners with. If the payment in this case was so made, the plaintiff will have a right to recover, if he has not been paid. But if so made, and the defendant by subsequent agreement with the plaintiff, authorizes him to apply his portion of the boat’s earnings to satisfy the debt, and they were so applied, the debt was extinguished by the payment, notwithstanding a dividend of the boat’s earnings had not been then declared, and notwithstanding the boat afterwards became subject to other liabilities and losses which swallowed up all her earnings.
Terdiot and judgment for the defendant.